Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 1 of 7




  EXHIBIT 5
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 2 of 7
                                                                        1


 1                      THE UNITED STATES DISTRICT COURT

 2                 WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3          ________________________________________________________

 4     CHAO CHEN, individually and          )
       on behalf of all those               )   No. 3:17-cv-05769-RJB
 5     similarly situated,                  )
                                            )
 6                    Plaintiff,            )
                                            )
 7     v.                                   )
                                            )
 8     THE GEO GROUP, INC., a               )
       Florida corporation,                 )
 9                                          )
                      Defendant.            )
10
            ________________________________________________________
11
               VIDEO-RECORDED DEPOSITION UPON ORAL EXAMINATION OF
12                              NWAUZOR UGOCHUKWU
                                   June 19, 2018
13                            Fircrest, Washington
            ________________________________________________________
14

15

16

17

18

19

20

21

22

23
            Taken Before:
24
            Laura A. Gjuka, CCR #2057
25          Certified Shorthand Reporter
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 3 of 7
                                                                        94


 1    A   No.

 2    Q   -- while you were at Northwest Detention Center?

 3    A   No.

 4    Q   When you were at Northwest Detention Center, did anyone

 5        talk to you about being a member of this class action

 6        that's being filed against The GEO Group?

 7                         MR. BERGER:    I'm going to object and

 8        instruct the witness not to answer to the extent that it

 9        calls for attorney-client communications between

10        Goodluck and Ms. Mentor.

11        BY MR. DEACON:

12    Q   Right.    And I'm talking about when you were at Northwest

13        Detention Center.     And I don't want to know about

14        communications with your attorney.        What I want to know

15        is did any other detainee or anyone else come to you and

16        talk to you about being involved in this class action

17        lawsuit against the GEO Group while you were still at

18        Northwest Detention Center?

19    A   Inside the pod?     No.

20    Q   Yes.     No?

21               Well, let -- let me ask you -- I don't want to know

22        any communications you had with your attorney -- when

23        was the first time anybody approached you about

24        participating in this lawsuit?

25    A   Participate in this lawsuit?
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 4 of 7
                                                                          95


 1    Q   Yes.

 2                         MR. BERGER:    Just when.

 3                         THE WITNESS:    When?

 4        BY MR. DEACON:

 5    Q   Yeah, just when.

 6    A   You know, I have friends who also pass through Northwest

 7        Detention Center, some Africans.         Whenever we hang

 8        around, we always -- you know, discussion about the job

 9        we did in Northwest Detention Center.         And a lot of them

10        did different job.     I know a guy from Ghana, he work in

11        kitchen.     And also he know some of his friends from his

12        country.     I know him, he live the same -- you know, the

13        same apartment with me.      We always discussion about it.

14               And one time I heard it on the news.      I heard it on

15        the news, commenting about how GEO use people in the

16        detention.    I love listening to the radio.       The job they

17        are supposed to call people to do, they use the inmate,

18        you know, in that job, you know.

19               Every time, whenever we -- you know, I hang out with

20        all these friends that come through the same place, you

21        know, went through Northwest Detention Center -- we are

22        not happy because the job we did there, we are supposed

23        to pay more than what we are doing.

24               A lot of them -- I know one guy working in kitchen,

25        he explained a lot of these things, the same work.            Most
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 5 of 7
                                                                         96


 1        of the people work in the kitchen, work more than one

 2        hour.    Three hours, two hours, depend.       More -- every

 3        time more than two hours, three hours in kitchen.

 4               But my own, I work one hour plus.      Then we feel

 5        like -- because -- why we cannot say anything?           Because

 6        we are afraid in that detention.        We are afraid.    We are

 7        hopeless.    We are scared.     We don't have any right to

 8        say.    Why you giving us one dollar?

 9               But we have do it.    I have to do it so that I will

10        have some money to call my parents.        My parents have no

11        more money to send for me.       I have to -- they pay me

12        that $1 to my account, so that I can use it to buy some

13        of the -- some of the -- you know, my need.          Commissary,

14        we call it in detention.

15               We can't say anything, but we have to do it to

16        survive.    Yeah, been doing it.     We did it -- they take

17        advantage of us because they know we cannot say

18        anything.    And I have no power to ask them why, because

19        I live with fear in detention.

20    Q   Are you done?

21    A   Yeah.

22    Q   I need to object to your response to my question.

23               My question was:     When were you first approached

24        about participating in this litigation?

25    A   Okay.    Then when I -- when heard what GEO did to
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 6 of 7
                                                                        137


 1        Chao Chen?    Do you know who Chao Chen is?

 2    A   (Witness shakes head.)

 3    Q   The person who first brought this lawsuit, do you know

 4        who he is?

 5    A   Chao Chen?

 6    Q   Do you know who Chao Chen is?

 7    A   About this case?

 8    Q   Yes.

 9    A   I met my attorney.

10    Q   Okay.    I'm not asking about meeting your attorney.

11    A   Yeah.

12    Q   Did you ever meet a detainee or a guy who was a detainee

13        at one time named Chao Chen?

14    A   No.     This is my first time I've heard that name.

15    Q   Okay.    Do you know a Fernando Aguirre-Urbina?

16    A   That is what I'm telling you, sir.        I don't know, this

17        is first time I have heard name.

18    Q   All right.    How old a man are you?      How old are you?

19    A   41.

20    Q   41?

21    A   Yeah.    Approximately 42.

22    Q   You're now 42 or soon to be?

23    A   Approximately soon to be 42.

24    Q   Oh, soon to be 42.     Okay.

25               Why did you want to work when you were at Northwest
     Case 3:17-cv-05769-RJB Document 273-5 Filed 03/27/20 Page 7 of 7
                                                                        138


 1        Detention Center?

 2    A   One --

 3    Q   Why?

 4    A   -- I have no source of income of getting money, and

 5        tried to reach my brother, also get things I want, like

 6        commissary.    That's why I choose to work.

 7    Q   Okay.    You understand that you were placed at Northwest

 8        Detention Center by the United States government while

 9        they worked through your asylum?

10                         MR. BERGER:    Objection, asked and

11        answered.

12        BY MR. DEACON:

13    Q   Correct?

14    A   I believe.

15    Q   Did anyone ever tell you how long it would take for the

16        United States government to go through your asylum case?

17    A   (Witness shakes head.)

18                         MR. BERGER:    I'm going to object to the

19        extent it calls for communications from his attorney.

20        BY MR. DEACON:

21    Q   Did you have the same amount of money in your account

22        when you started at Northwest Detention Center as when

23        you left Northwest Detention Center?

24    A   Yeah.    When I came, I have some money, but I cannot

25        remember.
